 

 



Exhibit 10.12

 

Confidential Treatment Request – Marked Copy

 

*** Confidential Treatment has been requested for portions of this Exhibit. The
copy filed herewith mounts the information subject to the confidentiality
request. Omissions are designated as [****]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

 

SSA /Jamba Juice

Distribution Service Agreement

dated

December 16, 2012

 

 

 

 

    

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

SSA/Jamba Juice

DISTRIBUTION SERVICE AGREEMENT

 

THIS DISTRIBUTION SERVICE AGREEMENT (this “Agreement”) is made as of December
16, 2012 and made effective as of December 16, 2012 (the “Effective Date”), by
Systems Services of America (”SSA”) and Jamba Juice Company (“Primary
Customer”).

 

RECITALS

 

A.Primary Customer is the owner and/or operator of restaurants operated under
the following concept (each, a “Concept”): Jamba Juice (the “Restaurants”).
Primary Customer also is a franchiser or licensor of the Concepts, and/or acts
as a group purchasing organization for Restaurants owned or operated by Concept
licensees or franchisees or for its participating members, as the case may be
(each, a “Licensee”). Restaurants owned or operated by Licensees are referred to
herein as “Licensed Restaurants” and Restaurants owned or operated by Primary
Customer are hereinafter referred to as “Company Restaurants.”

 

B. SSA performs purchasing, marketing, warehousing, transportation, distribution
and other services for foodservice customers through its Distribution Centers
(defined below).

 

C. Primary Customer desires to designate SSA as the approved distributor of
certain Products (defined below) to the Restaurants located within the service
area(s) described in Schedule 2 (the “Service Area”) and SSA desires to perform
distribution services for such Restaurants under the terms and conditions
contained in this Agreement.

 

AGREEMENT

1.Definitions

 

“SSA Related Parties” has the meaning ascribed to such term in Section 8.6.

 

“AIB” means the American Institute of Baking.

 

“Applicable Freight” has the meaning ascribed to such term in Section 6.1.

 

“Base SKU Level” has the meaning ascribed to such term in Section 4.3.

 

“Black-Out Window” has the meaning ascribed to such term in Section 5.2.

 

“Change in Control” has the meaning ascribed to such term in Section 7.3.

  

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

“Claims” has the meaning ascribed to such term in Section 8.6.

 

“Close-Coded Products” means, at any given time, those Products that are nearing
their “expiration date” or “use by” date or “best if used by date” such that the
distribution of such Products by the delivering Distribution Center in
accordance with the normal usage requirements of the Restaurants that it serves
will likely result in delivery of Products to Restaurants with insufficient
remaining shelf life.

 

“Commencement Date” means, with respect to each Distribution Center, the date
that such Distribution Center has commenced providing distribution services
under this Agreement. The date anticipated for commencement of distribution
services by each Distribution Center is the date, if any, set forth opposite
such Distribution Center’s listing in Schedule 1A.

 

“Company Restaurant” has the meaning ascribed to such term in paragraph A. of
the Recitals.

 

“Concept” has the meaning ascribed to such term in paragraph A. of the Recitals.

 

“Contracted Cost” has the meaning ascribed to such term in Section 6.1.

 

“Contracted Products” means those Products governed by an agreement between the
supplier thereof and the Primary Customer, which establishes a guaranteed price
at which the supplier agrees to sell such Products to SSA for further
distribution to the Restaurants.

 

“Contracted Price Agreements” has the meaning ascribed to such term in Section
6.4.

 

“Contracted Price Products” has the meaning ascribed to such term in Section
6.4.

 

“Cost” has the meaning ascribed to such term in Section 6.1.

 

“Critical Inventory” shall mean all hard pack tubs, juice concentrates, IQF
fruit, soymilk, fresh produce, oatmeal ingredients, fresh yogurt, boosts, frozen
food products, and all proprietary packaging as outlined in Schedule 3.

 

“Customer Indemnified Parties” has the meaning ascribed to such term in Section
8.6.

 

“Dispute” has the meaning ascribed to such term in Section 14.1.

 

“Distribution Center” means the distribution centers of SSA that have been
designated, pursuant to Section 3.2 below, to deliver Products to Restaurants
under this Agreement, included in Schedule 1.

2

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

“Distributor” means Systems Services of America.

 

“Distribution Fee” has the meaning ascribed to such term in Section 6.2.

 

“Effective Date” has the meaning ascribed to such term in the introductory
paragraph of this Agreement.

 

“FMS” has the meaning ascribed to such term in Section 6.1.

 

“Force Majeure Event” has the meaning ascribed to such term in Section 11.

 

“Fuel Determination Date” has the meaning ascribed to such term in Section 6.9

 

“Hard Pack Tubs” shall mean frozen yogurts, sherbets, sorbets, and ice cream/ice
milks packed in bulk containers.

 

“Indemnity Breach” has the meaning ascribed to such term in Section 8.5.

 

“IQF” shall mean individually quick-frozen, a process used for fruit and
vegetables to preserve the Product.

 

“Inventory” shall mean General Inventory, JJC Critical Inventory, JJC
Proprietary Inventory, Obsolete/Dead Inventory and Slow Inventory.

 

“Jamba Go Locations” means Jamba Juice branded blending station outlets operated
in Non-Traditional Delivery Locations such as stadiums and arenas, convention
centers, employee cafeterias, travel centers, healthcare facilities, colleges
and universities, grocery stores, and the like featuring a limited smoothie menu
whereby the smoothies are dispensed through a "smoothie" machine using
pre-packaged ingredients which are pre-blended rather than made-to-order.

 

“Jamba Smoothie Stations” means Jamba Juice branded blending station outlets
operated in Non-Traditional Delivery Locations such as airports, malls,
healthcare facilities, colleges and universities, grocery stores, and the like
featuring a limited smoothie menu whereby the smoothies are made with single
serve pre-packaged ingredients and are made to order.

 

“Key Drop Deliveries” has the meaning ascribed to such term in Section 5.2.

 

“JJ” and “JJC” refer to Primary Customer

 

“Licensed Restaurant” has the meaning ascribed to such term in paragraph A. of
the Recitals.

3

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

“Licensee” has the meaning ascribed to such term in paragraph A. of the
Recitals.

 

“Market Priced Products” shall mean those Products that are not Contracted
Products, and are approved by Primary Customer for sale to Restaurants by SSA.
All such items as of the Effective Date of the Agreement shall be listed in
Schedule 2 indicating that they shall be subject to market pricing.

 

“Non-Traditional Delivery Location” is described as a location within a location
typically with a contained audience that requires walking through two front
doors to get to the store location: The door to the venue and then the Jamba
Juice store location. Co-branded stores would also be considered nontraditional.
The meaning has been further ascribed in Schedule 11.

 

“Obsolete Products” mean those Products inventoried by a Distribution Center for
distribution to the Restaurants it services under this Agreement: (i) that
Primary Customer has discontinued for distribution to such Restaurants; or (ii)
for which no sales have been made to such Restaurants by such Distribution
Center for a period of eight (8) weeks or longer.

 

“Participation Agreement” has the meaning ascribed to such term in Section 3.4.

 

“Products” has the meaning ascribed to such term in Section 3.1.

 

“Proprietary Products” has the meaning ascribed to such term in Section 4.3.

 

“Restaurant” has the meaning ascribed to such term in paragraph A. of the
Recitals.

 

“Service Area” has the meaning ascribed to such term in paragraph C of the
Recitals.

 

“Significant Route Change for a Restaurant” means a change in the scheduled day
of delivery to Restaurants serviced by a given Distribution Center, or a change
in the time of delivery from a Key Drop Delivery to a delivery that is not a Key
Drop Delivery, or vice versa.

 

“Significant Route Change for a D.C.” means a routing change that results in a
change of scheduled delivery times affecting [****] or more of the Restaurants
serviced by a Distribution Center.

 

“SKU” means a stock-keeping unit.

 

“Slow Moving Products” shall mean Products that move [****] cases or less within
a ninety (90) day period.

 

4

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

“Special Order Products” means Products not inventoried by the applicable
Distribution Center that Primary Customer or a Licensee requests, on behalf of
one or more of its Restaurants, such Distribution Center to purchase for
immediate or near-immediate distribution to such Restaurants.

 

“Specialty Companies” means any affiliate, subsidiary or division of SSA, other
than SSA, that is not engaged in the broad line food distribution business but
rather concentrates on specific, specialized product lines.

 

“Supplier Agreement” means an agreement negotiated by the Primary Customer with
a supplier of a Product, which specifies the Contracted Cost or the method of
determining the same, at which the Product will be sold to SSA for resale to the
Restaurants.

 

“Third Party Provider” has the meaning ascribed to such term in Section 5.12.

 

“WMS” has the meaning ascribed to such term in Section 5.12

 

2.Appointment/Scope of Agreement.

 

Primary Customer hereby authorizes and appoints SSA as the approved distributor
of Products to the Restaurants within the Service Area.

 

This Agreement governs the warehousing and distribution of Products by SSA,
through the Distribution Centers, to Restaurants located within the Service Area
and the obligation of such Restaurants to substantially purchase such Products
from SSA, through the Distribution Centers. Products procured by SSA from
Specialty Companies for distribution to Restaurants, however, shall be covered
by this Agreement. 

 

3.Agreement to Distribute/Definition of Products/Restaurant List/Agreement to
Purchase.

 

3.1Definition of “Products.”

 

SSA agrees to purchase, warehouse and distribute for and to sell to Restaurants
located within the Service Area the following described food and
restaurant-related products (the “Products”): all products within the categories
specified in Schedule 2, attached hereto, and all new products as may be
required by the Primary Customer.



5

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

3.2Distribution Centers.

 

SSA shall be entitled to designate the Distribution Center that shall provide
distribution services to each Restaurant under this Agreement. SSA can amend
such designation, from time to time, and will be responsible for all costs
associated with such a transition which may include but not limited to inbound
freight, technology integrations, accounting and will be subject to the written
consent of Primary Customer. SSA shall provide a ninety (90) days’ notice of to
the Primary Customer of any such change for review and consideration.

 

3.3Restaurant List.

 

As of the Effective Date, the Company Restaurants and Licensed Restaurants
within the Service Area are those that are indicated as such in Schedule 1A.
Subject to the provisions that follow, as additional Restaurants are opened
within the Service Area, SSA will provide distribution services to such
additional Restaurants and the list of Company Restaurants and Licensed
Restaurants shall be deemed to be amended to include such newly opened
Restaurants that satisfy the requirements for distribution services provided
hereunder. In the event that a Licensee is no longer in good standing with
Primary Customer, and Primary Customer wishes for such Licensee to be excluded
from the distribution services provided under this Agreement, Primary Customer
shall direct SSA, in writing, to discontinue distribution services hereunder to
such Licensee’s Licensed Restaurants and, in such event, the list of Restaurants
served under this Agreement shall be deemed to be correspondingly amended by the
deletion of the affected Licensed Restaurants. Primary Customer shall be
entitled to supplement the list of Restaurants, from time to time, upon
reasonable prior notice to SSA, provided that each Restaurant: (i) is located
within the Service Area or SSA otherwise agrees to provide distribution services
outside the Service Area, which may be conditioned upon modifications to the
pricing and other terms of this Agreement as it relates to such out of Service
Area distribution services; (ii) the applicable Licensee or the Primary
Customer, as the case may be, satisfies the requirements in the following
paragraph.

 

3.4Participation by Franchisee

 

Primary Customer represents and warrants that it has the legal and/or
contractual authority to bind Licensees to the terms of this Agreement and, by
virtue of its signature to this Agreement, all Licensed Restaurants served under
this Agreement are bound by the terms hereof, subject to a Licensee's rights
under Article 9 entitled "Distribution and Purchase of Equipment, Supplies, and
other Products" of Licensee's franchise agreement. Primary Customer has provided
to SSA copies of the franchise disclosure document, which support Primary
Customer’s authority to bind Licensees to the terms of this Agreement as
described above.

 

6

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

3.5Agreement to Purchase.

 

Primary Customer agrees to cause its Company Restaurants within the Service Area
to purchase substantially all of their Product requirements from SSA under this
Agreement and, to the extent it has the authority to do so, to cause Licensees
to purchase, for their respective Licensed Restaurants within the Service Area,
substantially all of their Product requirements from SSA under this Agreement.

 

4.Product Designation/Quality Assurance Requirements

 

4.1Product Selection/Contracted Products.

 

Primary Customer may designate the brands and/or suppliers of Products it
requires to have SSA supply to Restaurants and may negotiate with suppliers the
terms and conditions at which SSA shall procure Products from such suppliers for
resale to the Restaurants. Primary Customer shall provide no less than fourteen
(14) days prior notice of any changes in its designation of Products or
suppliers thereof.

 

4.2Inventory Management/Product Obsolescence.

 

SSA shall use reasonable, good faith efforts to utilize proper inventory
management to assure a continuous supply of Products while minimizing the risk
of inventory obsolescence. Each Distribution Center will typically purchase
Products in quantities sufficient to provide the least invoice cost to SSA, as
long as the quantity purchased does not exceed four (4) weeks of normal usage
for any one Product, based upon historical or reasonably forecasted sales levels
to the Restaurants experienced or anticipated by such Distribution Center.

 

Notwithstanding the foregoing, in order to provide Primary Customer with the
opportunity to take advantage of volume discounts the latter may be able to
negotiate with its suppliers on Contracted Products, SSA will, at the request of
Primary Customer, stock excess inventory levels of Designated Products, provided
that Primary Customer pays and/or causes its Licensees to pay all additional
expenses incurred by SSA in procuring and warehousing such excess inventory
levels of Products, as determined by SSA including without limitation,
additional warehouse storage costs.

 

Primary Customer will require suppliers of Designated Products to deliver such
Products to SSA with sufficient remaining shelf life subject to the Primary
Customer shelf life chart specified in Schedule 6 so as to permit SSA to, in
turn, deliver such Products to Restaurants in compliance with any required
minimum required shelf life at the time of Restaurant delivery. In the event SSA
does not comply with the shelf life requirements as outlined in Schedule 6, SSA
will be responsible for all costs incurred to pick up such Products from the
Restaurants impacted and or deliver Products within the shelf life parameters
established.

7

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Primary Customer will communicate with SSA regarding anticipated menu or Product
mix changes to help avoid Obsolete Product inventory and will assist SSA in the
removal or disposition of Slow-Moving Products.

 

SSA will provide Primary Customer with a quarterly status report of Slow-Moving
Products and Close-Coded Products. Within two (2) weeks of receipt of such
quarterly status report, SSA and Primary Customer agree to review such report
and determine disposition methods to reduce and/or avoid Obsolete Product
inventory exposure.

 

With respect to Obsolete Products, Primary Customer will: 1) assume financial
responsibility for the cost to return any unsold inventory of such Product to
the supplier, unless the inventory obsolescence or a portion thereof was caused
by SSA in which case SSA will be responsible for the cost of any unsold
inventory of such Products and any cost associated with the disposition of this
inventory, or 2) designate a specific Restaurant or Restaurants to purchase and
use the subject product inventory within a reasonable period of time; or 3)
implement other disposal and/or payment alternatives, to be mutually determined
by the parties. If such Products are not sold or otherwise disposed of in
accordance with clauses (1), (2), or (3) within a reasonable amount of time not
to exceed ninety (90) days, based upon the type and amount of Product, Primary
Customer shall, within ninety (90) days of its receipt of communication
therefore, pay SSA a storage fee for any unsold inventory of such Product,
irrespective of whether SSA stores the Product beyond such ninety (90) day
period, as provided in the following paragraph. SSA shall not be required to
store or warehouse any of such unsold inventory for a period in excess of one
hundred eighty (180) days from the initial communication unless mutually agreed
to in advance and, if Primary Customer or its designee fails to pick up such
unsold inventory of Products within such one hundred eighty (180) day timeframe,
SSA shall be entitled to dispose of the same and Primary Customer shall
reimburse SSA for expenses incurred in doing so.

 

4.3Proprietary Products/Designated Products

 

The Products, may, from time to time, include Products that are labeled with the
trademarks or proprietary logos of Primary Customer or that are manufactured
expressly and exclusively for Primary Customer and/or the Licensees pursuant to
Primary Customer’s specifications (“Proprietary Products”). Proprietary Products
may include special order Products, limited time offer Products, test Products,
and any product brought into Distributor’s inventory to address Primary
Customer’s demand. Products ordered on Primary Customer’s behalf that comprise
[****] or more of Distributor’s total purchases of those products within a
distribution center are also Proprietary Products.

 

8

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

The parties recognize and agree that the number of Skus of Proprietary Products
and Designated Products that each Distribution Center is required to stock as of
the Effective Date (the “Base SKU Level”) is acceptable. In the event that the
number of such SKU’s increases or decreases significantly from the Base SKU
Level, the parties shall promptly and in good faith negotiate an equitable
solution. 

 

4.4Quality Assurance Requirements/Sanitation Inspections

 

SSA agrees to adhere to Primary Customer’s quality assurance requirements and
specifications as set forth in Schedule 5, and as the same may be amended from
time to time upon reasonable prior written notice to SSA (the “Quality Assurance
Requirements”). The requirements set forth in Schedule 5 will apply to all
distribution centers identified in Schedule 1 as well as to all outside storage
facilities that may be designated necessary by SSA to service Primary Customer.

 

SSA shall meet current minimum requirements for all local, state and federal
quality assurance regulations and must adhere to Primary Customer’s Quality
Assurance Requirements set forth in Schedule 5. SSA shall have an annual audit
completed for each of the designated distribution centers and outside storage
facilities by a third party identified in the Quality Assurance Requirements set
forth in Schedule 5 by the Primary Customer and a copy of the audit report sent
to Primary Customer annually. Failure to score a minimum of 850 through AIB, or
the equivalent score as set forth for each agency in Schedule 5, may result in
the termination of this Agreement by Primary Customer.

 

SSA agrees to submit the Distribution Centers to sanitation inspections
conducted by AIB, or such other reputable third party sanitation inspection firm
as SSA may select, subject to the approval of Primary Customer, which approval
shall not be unreasonably withheld or delayed. SSA shall promptly provide to
Primary Customer copies of each such sanitation inspection performed in
connection with each Distribution Center. Primary Customer may, at its own
expense, either directly or through other third party inspection firms, conduct
other sanitation inspections of the Distribution Centers and inspections
designed to determine SSA’s compliance with the Quality Assurance Requirements,
upon reasonable prior notice to the SSA and during the Distribution Center’s
normal business hours.

 

4.5Continuous Improvement/Cost Savings

 

Upon mutual agreement between SSA and Primary Customer, SSA may implement
certain changes that reduce the cost of servicing Restaurants and pass an agreed
portion of those savings on to Primary Customer or to the Restaurants.

 

 

9

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

5.Orders/Deliveries

 

5.1.Order and Delivery Schedules/Frequency

 

Restaurant order and delivery schedules shall be determined by the applicable
Distribution Center in conjunction with Primary Customer. SSA will make the
number of scheduled deliveries for each Restaurant as indicated in Schedule 1A
and, with respect to subsequently added Restaurants, as mutually agreed between
SSA and the Primary Customer (with respect to newly added Company Restaurants)
or between SSA and the Licensee (with respect to any newly added Licensed
Restaurant). In the event that a Restaurant requests greater scheduled delivery
frequencies greater than four times a week or unscheduled deliveries, SSA may
condition its provision of the same upon additional surcharges as described in
Sections 6.7 and 6.8.

 

5.2Scheduling/Delivery Access/Security

 

SSA may schedule such deliveries on any day of the week, and at any time during
the day, except during the hours of 11:00 a.m. to 1:00 p.m. local time
(“Black-Out Window”),

 

It is understood that the Primary Customer, the Licensee, or SSA may have
particular scheduling needs for specific Restaurants where unusual circumstances
may exist, and each party agrees to address such needs in good faith to reach a
mutually agreeable delivery schedule.

 

Primary Customer shall ensure that all Restaurants shall provide reasonable
delivery access for SSA’s drivers. Reasonable delivery access shall include
parking for a truck with a minimum forty-eight (48) foot trailer within one
hundred fifty (150) feet of the Restaurant’s receiving door and the ability to
utilize a standard ice cream cart and/or dolly for making deliveries.

 

Primary Customer or the applicable Licensee, as the case may be, must provide
three sets of keys and security codes for its Restaurants to facilitate
deliveries when the Restaurant is closed (“Key Drop Deliveries”), where
necessary. If a Restaurant experiences theft, burglary, vandalism or other loss
as a result of SSA’s driver’s negligence, SSA will be liable for any resulting
losses or damages to person or property. In addition, SSA will reimburse Primary
Customer or the applicable Licensee for “false alarm” fees resulting from driver
avoidable errors per applicable city regulations.

 

10

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

5.3.Product Unloading at Restaurants

 

SSA delivery drivers will bring all Products into Restaurants where it is
possible to safely roll a two-wheel cart. Further, for those Restaurants where
it is possible to roll a two-wheel cart, the SSA delivery drivers will separate
and deliver the order to the Restaurants’ freezer, cooler, and storeroom.
Drivers will place product on shelving as outlined in Schedule 8 but are not
required to rotate delivered Products. If it is not possible to roll a two-wheel
cart into the refrigerated, frozen, or dry areas of the Restaurant, SSA delivery
drivers will deliver the Products to another area of the Restaurant, as
reasonably designated by the Restaurant manager, which will permit such access.

 

5.4Recovery for SSA Error

 

If ordered Products are out-of stock, or a delivery is missing ordered Products
or contains Products that are damaged or defective, in each case as the result
of a SSA inventory management error, SSA handling, or a SSA order processing
error, SSA will use commercially reasonable efforts to provide the out-of-stock
or missing Product or replacement for the damaged or defective Product to the
affected Restaurants in a reasonable time, which shall be mutually agreed
between SSA and the management of the affected Restaurants. Expenses attendant
to unscheduled deliveries and other recovery expenses incurred by SSA incident
to replacing or delivering such Products under the circumstances described in
this Section shall be borne by SSA. All items shorted to extreme remote
locations will be added to the following delivery.

 

5.5Recovery from Restaurant Ordering Errors

 

If a Product is missing from a delivery due to an order error of the Restaurant,
SSA will use commercially reasonable efforts to provide the missing Product to
the Restaurant in a reasonable time to be mutually agreed between SSA and the
management of the Restaurant. In such event, SSA shall provide, to the
management of the Restaurant, an estimate of the recovery expenses that will be
incurred in providing the missing Product. SSA’s obligation to provide the
recovery delivery shall be conditioned upon the Restaurant’s payment of such
expenses.

 

5.6Recovery from Supplier Error

 

If an ordered Product is not in stock due to supplier shortages or late
deliveries to the delivering Distribution Center by the supplier or if the
ordered Product is damaged or defective or does not meet the required
specifications as a result of supplier error or negligence, SSA will use
commercially reasonable efforts to provide such Product to the affected
Restaurant in a reasonable time to be mutually agreed between SSA and the
Primary Customer. If the supplier refuses to pay the recovery expenses incurred
by SSA, SSA shall notify the Primary Customer of such expenses. SSA’s obligation
to provide the recovery delivery shall be subject to the Primary Customer’s
payment of such expenses.

11

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

5.7Route Change Notice

 

SSA will provide Primary Customer no less than four (4) weeks prior written
notice of any Significant Route Change for a D.C. and for any Significant Route
Change for a Restaurant. SSA agrees to limit Significant Route Changes for a
D.C. to no more than three (3) times per year and any Significant Route Changes
to Restaurant beyond (3) times per year shall be by mutual agreement between
Restaurant and SSA. All route changes shall be presented by SSA to Primary
Customer prior to it being implemented. SSA will make commercially reasonable
good faith effort to implement routing schedules that are agreeable to
Restaurants. Primary Customer will work with Restaurants as may be necessary, in
good faith, to help SSA implement such routing changes in a manner that
facilitates efficient delivery by SSA, the accomplishment of which is a
cornerstone of this Agreement. All costs associated with such routing changes
will be incurred by SSA.

 

5.8Order Guides; Ordering

 

Primary Customer utilizes a proprietary ordering system (eRestaurants Solutions)
for its ordering and invoicing processes. SSA is responsible for maintaining the
integration and transmittal of eRestaurants Solutions’ standard files in the
file format provided as outlined in Exhibits 1, 2 and 3 9. All file exchanges
will be sent electronically via Primary Customer’s FTP site.

 

SSA will provide Primary Customer and each Licensee not utilizing Primary
Customer’s proprietary ordering system with an online ordering portal to receive
an electronic order guide and enable placing orders. SSA will accept orders via
SSA’s internet based ordering system, or via FTP server, on order schedules as
determined by SSA.

 

5.9Title to Products

 

Title and risk of loss to all Products will pass to Primary Customer upon
delivery to Primary Customer’s store as specified in Schedule 7 - Delivery
Service Requirements section, unless Primary Customer rejects those products on
the invoice or notifies Distributor in accordance with customer service policy
that has been mutually agreed upon.

 

5.10SSA Equipment

 

SSA’s fleet is predominately 48-foot dual temperature zone trailers pulled in
combination with a separate tractor. This Agreement assumes that the Restaurants
will accommodate 48-foot trailers pulled in combination by a separate tractor
for deliveries. If [****] percent of the Restaurants require that SSA utilize
other equipment in order to accomplish deliveries, SSA and Primary Customer
shall review the situation and mutually agree upon a solution that is equitable
to both parties.

 

12

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

5.11Performance Standards

 

SSA shall maintain at each of its Distribution Centers, the following described
performance standards, measured during each calendar month. Subject to Section
11 of this Agreement, in the event that any Distribution Center fails to achieve
the required performance level for any of the standards set forth below, for two
(2) consecutive months and Primary Customer desires to invoke the remedies of
this paragraph, Primary Customer shall notify SSA of such noncompliance and the
commencement of the following described cure period. SSA shall be provided with
an additional two full months from the date of such notification to achieve the
required performance level and, if the required performance level is not
achieved, as measured over the two full months cure period, Primary Customer
shall be entitled to terminate this Agreement as it relates to distribution
services provided by the non-complying Distribution Center and recover all
commercially reasonable incremental costs directly incurred due to transitioning
to a new distributor, such as the transfer of product, either within SSA’s
distribution network or to a third party. Such costs do not include indirect or
consequential costs such as claims regarding lost profits..

 

5.11.1 On-Time Performance Level - SSA shall maintain, at each Distribution
Center, an On-Time Performance Level of [****], which shall be calculated as
follows: (x) the number of scheduled deliveries made by the Distribution Center
to all Restaurants serviced by that D.C. under this Agreement during the subject
week that were made earlier than or within one hour following the scheduled
delivery time; divided by (y) the total number of scheduled deliveries made by
such Distribution Center to all Restaurants under this Agreement during such
measurement period; (z) with the resulting ratio expressed as a percentage.
Notwithstanding the foregoing the parties acknowledge and agree that the Primary
customer’s expectation is that the on time performance level will be [****]. If
the on time performance level falls below [****] the parties will work in good
faith to achieve that standard. Key Drop Deliveries shall be considered “on
time” if delivered between 9:00 p.m. and 6:00 a.m. local time.

 

5.11.2 Perfect Invoice Performance Level – SSA shall maintain, at each
Distribution Center, a Perfect Invoice Performance Level of [****], which shall
be calculated as follows: (x) the number of deliveries made by the Distribution
Center to all Restaurants under this Agreement during the subject week that were
delivered On-Time, as defined in the preceding section, and contained all cases
ordered by the Store divided by (y) the total number of scheduled deliveries
made by such Distribution Center to all Restaurants under this Agreement during
such measurement period; (z) with the resulting ratio expressed as a percentage.
For purpose of this measurement, Deliveries where products that are not
delivered due to (i) supplier shortages, (ii) late deliveries to the delivering
Distribution Center by supplier, or (iii) mis-ships due to Restaurant order
entry error shall not be included in this calculation. However deliveries where
products that are delivered to the Restaurants and have to be returned due to
(i) Product damages occurred during transit from the Distribution Center and the
Restaurant; (ii) mis-ships due to SSA’s warehouse pick error; (iii) incorrect
invoicing, shall be included in this calculation.

 

13

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

5.11.3 Fill Rate Performance Level - Deliveries shall satisfy a Product Fill
Rate standard, measured on a weekly basis, of [****], calculated as the number
and types of Products correctly delivered during such period, divided by then
number and types of Products ordered during such period.

 

On-Time Performance Level: [****]

Perfect Invoice Performance Level: [****]

Fill Rate Performance Level: [****]

 

On a weekly basis SSA shall provide an electronic report to the Primary Customer
for the above performance level metrics for deliveries to all stores for the
preceding week. Such report shall include the metrics prior to any exceptions
and after accounting for the exceptions. The report shall generally describe the
reasons why the above performance level metric were not met and both parties
would work on a equitable solution to achieve the standards established. SSA
shall only be deemed to have failed to meet its performance obligation for
[****] On-Time, [****] Perfect Invoice and [****] Fill Rate Performance when the
calculations of these metrics set aside untimely deliveries, shortages and
errors caused by Primary Customer, Restaurants, Suppliers or Force Majeure
causes, including but not limited to schedule changes mutually agreed upon
between Restaurant and SSA, invoice errors resulting from supplier supply
shortfalls, supplier-shipped defective Products, supplier late deliveries to
D.C., and misinformation provided by Primary Customer.

 

5.12Information Reporting

 

SSA does not provide access to SSA’s data via any web-based reporting
applications. SSA will provide all required data to Primary Customer via files
transferred electronically from SSA to Primary Customer If Primary Customer
requests customized reports or specialized reporting mechanisms that are in
accordance with customary industry data practices and not inconsistent with
SSA’s data processes, SSA will use reasonable efforts to provide such reports or
comply with such reporting mechanisms. If Primary Customer utilizes a third
party information provider (a “Third Party Provider”) and requests SSA to
provide information reporting to such Third Party Provider, SSA may condition
its obligation to do so, upon the Third Party Provider’s execution of a
confidentiality agreement acceptable to SSA. All such Third Party Provider
reporting requirements have been outlined in Exhibit 4 and 5. SSA will be
obligated to provide the data collection and/or reporting formats to the Primary
Customer at no additional cost. In no case shall SSA provide to any third party
or to Primary Customer data or information related to SSA’s other customers or
their product movements.

 

If any Supplier of Contracted Products requires purchasing information relating
to the Restaurants’ purchases of Products it supplies to SSA under a Supplier
Agreement, in order to honor any bill backs to achieve the Contracted Cost, SSA
shall use commercially reasonable efforts to provide this information in a time
frame predetermined by and between SSA and Primary Customer.

14

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

6.Pricing

 

6.1Definition of Cost/Contracted Cost/Applicable Freight

 

“Cost” means the invoice cost of the Product to the delivering Distribution
Center, plus, the amount of any required governmental imposed payments based on
sales plus. if the invoice cost is not a delivered cost, Applicable Freight.
“Applicable Freight” means charges that are required to bring the Product into
the delivering Distribution Center and may include: (i) common or contract
carrier charges by the Product supplier or a third party; (ii) common or
contract carrier charges billed by SSA’s freight management service (“FMS”), for
third party carriage arranged by FMS; (iii) charges billed by FMS or directly
charged by SSA for shipments back hauled on trucks owned or leased by SSA or its
affiliates; and (iv) charges such as fuel surcharges and unloading charges, and
other similar charges not included in the supplier’s Product invoice cost that
are required to bring Product into the delivering Distribution Center’s
warehouse.

 

Applicable Freight will not exceed the rate charged by nationally recognized
carriers operating in the same market for the same type of freight service and
the same quantity of Product.



“Contracted Cost” means the guaranteed price that Primary Customer has
negotiated with the supplier at which the supplier agrees to sell designated
Products to SSA for resale to the Restaurants plus, if such guaranteed price is
not a delivered price, Applicable Freight.

 

Cost and Contracted Cost will be reduced by any promotional allowances reflected
on invoices to the delivering Distribution Center, which will be a temporary
reduction in Cost or Contracted Cost for the term of the promotion. Neither Cost
nor Contracted Cost is reduced by cash discounts for prompt payment available to
SSA.

 

Contracted Cost will be communicated by Primary customer per the (“Directed
Pricing Process”) outlined in Schedule 4.

 

6.2.Calculation of Sell Price

 

Except for Contracted Price Products and Products subject to Market Pricing, if
any, the price at which the Distribution Center shall sell Products to the
Restaurants under this Agreement (the “Sell Price”) shall be determined as
follows. Sell Prices shall be determined on a monthly basis as specified in
Schedule 2 for the applicable category of Product. The Sell Price is determined
by adding an agreed upon mark-up (the “Distribution Fee”), plus additional
charges as mutually agreed upon such as Fuel Surcharges, Taxes, Credit discounts
and surcharges which shall be separately itemized on all invoices.

 

15

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

6.2.1. Fee Per Case Calculation – For those Products that Schedule 2 indicates
are subject to fee per case (or per pound) pricing, the Sell Price shall equal:
(i) the Cost, or, with respect to Contracted Products, the Contracted Cost, plus
(ii) a Distribution Fee equal to the fee per case or fee per pound, as set forth
in Schedule 2.

 

6.2.2. Fixed Drop Fee plus fee per case calculation- For those Products that
Schedule 2 indicates are subject to fee per case (or per pound) pricing, the
Sell Price shall equal: (i) the Cost, or, with respect to Contracted Products,
the Contracted Cost, plus (ii) a distribution fee equal to the Distribution Fee
per case or fee per pound plus the applicable Fixed Fee Per Drop as set forth in
Schedule 8.

 

6.3.Market Priced Products

 

The Sell Price for Market Priced Products shall be the prevailing market price
for such Product, as determined by the delivering Distribution Center for its
respective market area.

 

6.4.Sell Price for Contracted Price Products

 

The Products may include Products that are governed by agreements with suppliers
binding upon SSA, which establish the ultimate price at which the delivering
Distribution Center must sell the Product to the Restaurants. Such agreements
are referred to as “Contracted Price Agreements” and the Products that are
subject to Contracted Price Agreements are referred to as “Contracted Price
Products.” Notwithstanding Section 6.2, the Sell Price for Contracted Price
Products shall be the amount prescribed in (or calculated in accordance with)
the applicable Contracted Price Agreement. SSA shall not be obligated to use the
price established under the Contracted Price Agreement as the Sell Price until
and unless it determines that such agreement is binding upon it and has been
provided with sufficient information relating to the terms of the Contracted
Price Agreements consistent with the information required for Supplier
Agreements, as provided in Section 6.7. Examples of Contracted Price Products
include, but are not limited to certain fountain beverages and nationally
contracted chemical Product including, without limitation, Coke®, Pepsi®,
EcoLab®, Cadbury Schweppes ®.

 

6.5Affiliated Services

 

SSA and its subsidiaries or other affiliated entities that are controlled
directly or indirectly by SSA (“Affiliates”), including SSA, may perform
value-added services beyond those typically provided by other distribution
companies in the foodservice industry. These services include, but are not
limited to, (i) supply chain services such as consolidation of Affiliate
purchases from suppliers, management of supplier ordering processes,
consolidation of payments by Affiliates to suppliers, processing claims by
Affiliates for Product loss and shortages, advanced inventory management,
forward contracting, freight consolidation and management and other services
associated with management of the total supply chain, (ii) quality assurance and
(iii) regional and national marketing and performance-based product marketing.
SSA and its Affiliates will use reasonable commercial efforts to achieve the
supply chain efficiencies and to accept responsibility for management of related
business functions. Responsibility for the cost and expense related to such
business functions shall be subject to the mutual agreement of the parties.

 

16

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

6.6Supplier Agreements

 

In order for the Contracted Cost to be binding upon it in determining the Sell
Price of a Product, SSA must receive satisfactory evidence of the existence of a
supplier agreement between Primary Customer and the supplier of the Product and
all applicable pricing terms offered by the supplier. Primary Customer will
communicate all such supplier agreements via a (“New Product Worksheet”) as per
the Directed Pricing Process outlined in Schedule 6. The contracted cost and or
allowance offered by the supplier is premised upon specified payment or credit
terms stated in the New Product Worksheet.

 

In the event any supplier invoices are disputed by SSA, Primary Customer shall
have the right to request, and SSA shall have the obligation to deliver to
Primary Customer, the backup information from the supplier and SSA. In addition,
in the event of non-payment by SSA to the supplier, SSA acknowledges that the
supplier for Contracted Products will be entitled to immediately, upon notice to
SSA, impose more stringent, commercially reasonable, payment and/or credit terms
as a condition to any future deliveries to SSA, including, without limitation,
cash in advance, receipt of acceptable letters of credit and/or third party
guarantees, and/or the pledge of additional collateral. SSA further acknowledges
that if it fails to comply with such additional terms, and the supplier
withholds delivery of the Contracted Products as a result, the non-delivery will
be included in, and will negatively impact, the Perfect Invoice Performance
Level requirements set out in Section 5.11.2.

 

6.7Charges for Special Deliveries

 

As a condition to providing special deliveries to the Restaurants, SSA shall be
entitled to assess a special delivery charge to Restaurants that require
additional non-scheduled deliveries, at a rate to be mutually agreed upon by and
between SSA and the Restaurant management.

 

6.8Changes in Service Area

 

If at any time during this Agreement, more than [****] of total locations
serviced by distribution locale are outside the Service Area outlined in
Schedule 1, both sides will in good faith meet to discuss adjustment to the base
distribution fee.

 

In the event that Primary Customer (and the affected Licensee, in the case of a
Licensed Restaurant) requests distribution services for a Restaurant located
outside the Service Area defined in Schedule 1 for an SSA D.C., SSA will provide
such services otherwise under the terms of this Agreement, conditioned upon the
imposition of additional delivery charges for each scheduled delivery and for
special deliveries in amounts that are agreed upon, in advance, by and between
SSA and the Primary Customer, in the case of Company Restaurants located outside
of the Service Area, or by and between SSA and the Licensee, in the case of
Licensed Restaurants located outside of the Service Area.

17

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

6.9Adjustment for Fuel Cost Fluctuations

 

A fuel cost adjustment, which shall be a surcharge, based upon the number of
cases of Product contained within each affected delivery, shall be added as a
separate line item, on invoices for each delivery to reflect the increases or
decreases in fuel costs, on a one-month lagged basis, in the following fashion.
Exception for deliveries to Safeway and related grocery stores Restaurants, the
fuel surcharge and any other applicable charges or fees set forth in this
Agreement shall be built in to the line item cost of the products on the invoice
rather than charged as a separate line item. The fuel cost adjustment for
Safeway and related grocery stores Restaurants shall be evaluated annually with
a 30 days’ notice of any change for the following year, with annual changes
effective January 1 of each year based on West Coast diesel fuel last reported
as of November 15th.

 

The fuel cost adjustment will be calculated monthly and will be based on the
Energy Information Administration, average Weekly Retail On-Highway Diesel fuel
price most recently published as of 15th of each month (each, a “Fuel
Determination Date”) for the West Coast Region including California. The Web
site to access this information electronically is as follows:

 

http://tonto.eia.doe.gov/oog/info/wohdp/diesel.asp

 

If such publication is no longer published or available, then the parties will
mutually agree upon an acceptable alternative source.

 

As fuel prices increase or decrease, the fuel cost adjustments will move
according to the fuel price bracket, and will take effect on the monthly pricing
following the month of determination of the Sell Price adjustment.

 

Fuel Surcharge Chart

 

    Fuel Fuel Cost Between Surcharge [****] [****] [****] [****] [****] [****]
[****] [****] [****] [****] [****] [****] [****] [****] [****] [****] [****]
[****] [****] [****] [****] [****] [****] [****] [****] [****] [****] [****]
[****] [****] [****] [****] [****]

 

18

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

The range of applicable fuel surcharges ranges above and below that shown in the
chart above with an additional [****] adjustment for every additional [****]
price change in fuel.

 

6.10CPI Adjustment

 

Commencing on January 1st, 2014 and on each successive January 1st thereafter,
SSA shall adjust the Distribution Fee and any other fees set forth in the
Agreement, based upon fluctuations in the Consumer Price Index determined by the
Bureau of Labor Statistics Consumer Price Index for all urban consumers, U.S.
City Average, “All items less food and energy” index (the base period:
1982-84=100, not seasonally adjusted (the “CPI Core Index”), rounded to the
nearest whole cent per case. The CPI Core Index value, published by the Bureau
of Labor Statistics for November of the current year, shall be compared to the
CPI Core Index value for November of the preceding year. The difference between
the prior year November CPI Core Index value and the CPI Core Index value for
the November of the current year, shall be divided by the prior year November
CPI Core Index (expressed as a percentage) to result in the percentage by which
the then existing Distribution Fee (and any associated Fixed Fee Per Drop) are
to be adjusted, with the result rounded to the nearest whole cent. The website
to access this information electronically is as follows:
http://bls.gov/news.release/cpi.toc.htm

 

Example: Assume that the Core CPI Index value as of the first year the CPI
commences is 200.8 and the Core CPI Index value as of the same month in the year
prior is 196.5 and that the existing Fee Per Case, immediately prior to the
adjustment is [****]per case, the CPI adjustment would be computed as follows:

 

[****] = [****]

 

The adjustment to the fee per case (before rounding) would equal $[****] =
$[****]

 

The resulting adjusted fee per case (after rounding to the nearest whole cent)
would equal $[****] = $[****] which, rounded to the nearest whole cent, is
$[****]).

 

In the event the above-described CPI Core Index (or a successor or substitute
index or data published by the Bureau of Labor Statistics) is not available, a
reliable governmental or reputable and independent publication evaluating the
information theretofore used in determining the CPI Core Index shall be used.

 

The CPI adjustment percentage will be capped as regards increases at [****] for
years three and four of the contract term, and at [****] for year five of the
contract term and provided that there shall be no decreases in any year due to
CPI adjustment (i.e. capped at 0% on the downside).

 

 

19

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

In the event that the CPI-U index exceeds [****] for a twelve (12) month period,
either party may propose a modification to the amount of annual increase, and in
lieu of reaching an agreement on the proposed modification, either party may
elect to terminate this Agreement, with a 120 day written notice, subject to the
terms and conditions of Section 19 (Termination) of this Agreement.

 

6.11Price Verifications

 

Primary Customer’s authorized representative shall have the right, not more than
twice annually, to verify the Cost and Sell Prices for purchases made under this
Agreement. SSA will furnish verification of the Cost for the Products to be
price verified, subject to the following limitations:

 

a.Date and time of price verification must be mutually agreed upon.

 

b.Primary Customer must provide not less than ten (10) prior business days’
notice to SSA of the date and time it requests for such price verification,
which must be mutually acceptable to SSA and Primary Customer.

 

c.The period for which pricing is to be verified will be limited to the
preceding six (6) months.

 

The price verification will consist of reviewing electronic reports documenting
SSA’s calculation of Sell Price and verification of the Distribution Center’s
delivered Cost. Such report shall be supplied either via eRestaurants or for
Restaurants that do not utilize eRestaurants via a separate electronic report
prepared by SSA. If requested, applicable supplier invoices and accompanying
freight invoices will also be made available. Supplier invoices consist of
invoices from third party suppliers or from the other affiliates of SSA. All
such information and documentation provided incident to price verification shall
be subject to the confidentiality provisions set forth in Section 10. All price
verification adjustments, if applicable, will be made utilizing the net of
undercharges and overcharges to the Customer. Any net overcharge adjustments
paid to Primary Customer that result from overcharges to Licensees, shall be
forwarded by the Primary Customer to the applicable Licensee unless Primary
Customer is otherwise legally entitled to retain such adjustments.

 

6.12Taxes

 

Restaurants shall be charged for and will pay all applicable sales, use, excise,
or other taxes and government assessments thereon, whenever assessed. Applicable
sales, use, excise or other taxes and government assessments shall include
interest and/or penalties unless Distributor collected such amounts from
Operator and failed to remit such amounts to the government authority for which
they were collected.

20

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

7.Credit and Payment Terms

 

7.1Financial Reporting Requirements

 

The continuing creditworthiness of each Licensee and of Primary Customer is of
central importance to SSA. In order to enable SSA to monitor Primary Customer’s
and each Licensee’s financial condition, upon request, such Licensee or Primary
Customer, as applicable, shall provide appropriate financial statements. SSA may
request such further reasonable financial information from Primary Customer and
Licensees, from time to time, sufficient, in SSA’s reasonable judgment, to
enable SSA to accurately assess their respective financial condition. In the
event that any Licensee or Primary Customer is publicly traded, the quarterly
and annual financial statements required under this section may be satisfied by
making available to SSA such entity’s 10-K’s and 10-Q’s filed with the SEC
within thirty (30) days of the filing thereof. Primary Customer warrants to SSA
that all financial information it has provided and will provide to SSA for the
purpose of obtaining and continuing credit is true, correct and complete in all
material respects, and Primary Customer authorizes SSA to investigate all
references furnished pertaining to its credit history and financial
responsibility. In the event of a filing of bankruptcy by Primary Customer or
any Licensee, Primary Customer will declare SSA a “critical vendor” in any such
bankruptcy proceeding.

 

7.2Customer Account Application/Sales Tax Exemption Certificates

 

Primary Customer and each Licensee shall be required, as a condition precedent
to SSA providing distribution services to their respective Restaurants, to
complete, execute, and deliver to SSA a completed customer account application
and, for each jurisdiction that requires the same or where otherwise reasonably
requested by SSA, sales tax resale exemption certificates, all in the forms
provided by SSA.

 

7.3.Notice of Change in Control

 

Primary Customer shall notify SSA and vice versa in writing promptly after
publicly announcing the entering into a transaction that, upon consummation,
would result in a change in control of Primary Customer. A “Change in Control”
means the transfer of all or substantially all of the assets of the entity in
question, or a transfer of the ownership interests in such entity such that a
“person” or “group” (as such terms are used in Section 13 (d) and 14 (d) of the
Exchange Act of 1934, as amended) has become the beneficial owner, directly or
indirectly of [****] or more of the then outstanding voting shares of such
entity, provided that such “person” or “group” was not, directly or indirectly,
a beneficial owner of at least such amount of such voting shares as of the
Effective Date of this Agreement.

 

21

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

7.4Standard Credit Terms – Early Payment Incentives

 

7.4.1 With the exception of Sodexo, Aramark, Compass, and Palace Entertainment
(“National Accounts”) , Standard Credit Terms allowed under this Agreement shall
be 7 Day Terms from the date of invoice. SSA will offer the following
credit/payment terms to Primary Customer, provided that, and for as long as SSA
determines, in its sole discretion, Primary Customer’s financial condition
supports the standard terms offered herein:

 

“Standard Credit Terms” - Net 7 Days

 

7.4.2 Early Payment Incentives –

 

Payment Terms Early Pay Discount per case [****] [****] [****] [****] [****]
[****]

 

Early Pay Incentives will apply to all proprietary priced products with the
exception of Contracted Price Products as defined in section 6.4

 

7.4.3 Terms Surcharges – In the event that Primary Customer and/or a Licensee
request credit terms longer than Standard Credit Terms, and such terms are
approved by SSA, SSA will add a Terms Surcharge to each invoice as a separate
line item, per the table below. Payment term of 21 days will be considered only
for customers meeting exceptionally high levels of credit worthiness and will
include a per case surcharge of [****]. Provided that the CPI Core Index does
not exceed [****] in any previous 12 month period, payment terms of 30 days will
be allowed only for National Accounts, and only if in the sole judgment of SSA
such account is credit worthy for such terms, and will include a per case
surcharge of [****].

 

Payment Terms Terms Surcharge per case [****] [****] [****] [****]

 

 

22

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

7.5Delivery Stoppage/Imposition of More Stringent Credit Terms

 

SSA shall be entitled, in its sole discretion, upon notification of both Primary
Customer and the affected Licensee, to suspend deliveries to Restaurants that
such entity owns or manages in the event that invoices for Products delivered to
such Restaurants owned or managed by such affected entity have not been timely
paid provided that Primary Customer and/or such affected entity shall have 24
hours notification, or from the time of SSA’s reasonable attempts to provide
notice, to cure such failure to pay. Both parties recognizing that time is of
the essence in such matters, for purposes of this paragraph “notice” shall be
deemed to have been given to Primary Customer and affected business entities
when SSA has e-mailed such notice with return receipt requested, provided that
if SSA did not receive confirmation that it’s e-mail was received, then notice
shall be deemed to have been given when SSA makes other reasonable good faith
efforts to provide notice including at a minimum attempting to call known
contacts at Primary Customer and affected business entities and leaving voice
messages when possible in lieu of making contact.. SSA recognizes that stopping
deliveries to a Restaurant may have significant ramifications for the Concept.
With this in mind, SSA may attempt to work with affected entity and with Primary
Customer to create a payment schedule that would allow the affected entity to
become compliant with the SSA’s required payment terms but it is expressly
understood that SSA is under no obligation to extend its payment terms in this
manner. In addition, in the event of such payment default, SSA shall be entitled
to immediately, upon notice to the Primary Customer or the affected Licensee, as
the case may be, impose more stringent, but commercially reasonable under the
circumstances, payment and/or credit terms as a condition to any future
deliveries to said impacted Restaurant, including, without limitation, cash in
advance, receipt of acceptable letters of credit and/or third party guarantees,
and/or the pledge of additional collateral.

 

Licensees and Primary Customer shall pay all of SSA’s invoices in full without
setoff or deduction of any kind, except credits issued by SSA in the ordinary
course of business and applied to the original invoice for which the credit is
issued. 

 

7.6No Liability for Licensees

 

Unless otherwise agreed to in writing by Primary Customer, Primary Customer
shall not be liable for payment obligations of Licensees. Primary Customer will
be notified of any action taken by SSA as a result of the failure by a Licensee
to comply with its agreement with SSA.

 

 

23

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

8.Product Warranties/Limitation on Damages/Indemnification

 

8.1Product Warranty

 

SSA represents and warrants that all Products, as of the time of delivery to
Primary Customer or the Licensees, as applicable and only to the extent within
SSA’s control (i) will meet the specifications for such Product contained within
the order guide and other written specifications for such Product provided by
SSA (ii) subject to Section 13, will be free and clear of any adverse lien or
security interest, and (iii) to the extent the Product is subject to the Federal
Food, Drug and Cosmetic Act, as amended from time to time (the “FDC Act”), will
not be adulterated or misbranded within the meaning of the FDC Act. SSA also
represents and warrants that its services hereunder shall be in compliance with
all applicable Federal, state and local laws and regulations. NO PERSON IS
AUTHORIZED TO MAKE ANY WARRANTY OR REPRESENTATION IN ADDITION TO OR IN CONFLICT
WITH THE WARRANTIES SET FORTH IN THIS SECTION 8.1.

 

8.2Exclusion of Implied Warranties

 

EXCEPT AS EXPRESSLY PROVIDED HEREIN, SSA MAKES NO EXPRESS OR IMPLIED WARRANTIES
OF ANY KIND, INCLUDING WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR WARRANTIES THAT ARISE FROM TRADE USAGE OR
CUSTOM.

 

8.3Exclusion of Certain Damages

 

IN NO EVENT SHALL SSA BE LIABLE TO PRIMARY CUSTOMER OR ANY LICENSEE FOR ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY SORT INCURRED BY
PRIMARY CUSTOMER, ANY LICENSEE, OR ANY THIRD PARTY ASSERTING CLAIMS AGAINST
PRIMARY CUSTOMER OR ANY LICENSEE, WHETHER IN AN ACTION IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE PERFORMANCE OR
BREACH THEREOF. SIMILARLY, IN NO EVENT SHALL PRIMARY CUSTOMER OR ANY LICENSEE BE
LIABLE TO SSA FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY SORT INCURRED BY SSA, OR ANY THIRD PARTY ASSERTING CLAIMS AGAINST SSA,
WHETHER IN AN ACTION IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE PERFORMANCE OR BREACH THEREOF.

 

24

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

8.4Indemnification Against Licensee Claims

 

If for any reason Primary Customer terminates this Agreement and/or directs SSA
to refuse or discontinue distribution or sale of all or some of the Proprietary
Products to one or more of the Licensees, or directs SSA that one or more of the
Licensees are not entitled to pricing based upon the Contracted Cost contained
in any supplier agreement that Primary Customer negotiates with a supplier,
Primary Customer will defend, indemnify and hold SSA harmless from and against
any and all losses, damages or claims by the affected Licensees which may arise
from SSA ceasing further distribution of such Proprietary Products to the
affected Licensees or not providing Contracted Cost pricing to such Licensees.
In addition, if SSA, in response to Primary Customer’s requests, discloses to
Primary Customer and/or its Third Party Provider, information relating to a
Licensee’s purchase and/or payment histories or other performance under this
Agreement, Primary Customer will defend, indemnify and hold SSA harmless from
and against any and all losses, damages or claims by the affected Licensees
which may arise from such disclosure.

 

8.5Supplier Indemnity

 

Notwithstanding anything to the contrary contained in this Agreement, SSA shall
not be required to procure any Products from a supplier that fails to provide an
indemnity and hold harmless agreement and hazardous materials documentation
satisfactory to SSA and supporting insurance coverage in an amount satisfactory
to SSA or from a supplier that has breached its indemnification obligations
under its indemnity and hold harmless agreement with SSA or that has failed to
maintain required insurance coverage (each, an “Indemnity Breach”). The form of
such SSA approved indemnity and hold harmless agreement acceptable to SSA is
attached hereto as Schedule 7.

 

If a supplier of a Product does provide the required insurance coverage, but has
failed to provide an indemnity or hazardous materials documentation that is
satisfactory to SSA, then Primary Customer acknowledges that SSA will not
procure Products from such supplier unless Primary Customer will defend,
indemnify and hold harmless SSA and its employees, officers and directors from
all actions, claims and proceedings, and any judgments, damages and expenses
resulting therefrom, brought by any person or entity for injury, illness and/or
death or for damage to property in either case arising out of the delivery,
sale, resale, use or consumption of any such Product, except to the extent such
claims are caused by the negligence of SSA, its agents or employees. The
foregoing indemnification right shall be secondary and excess of and
noncontributing with any insurance coverage or indemnification which SSA
receives from such supplier’s insurer; and shall not be assignable; except such
indemnification right may be assignable to SSA's insurance carrier by way of
subrogation. SSA agrees to use reasonable efforts to secure and avail itself of
a defense and/or payments under any supplier insurance prior to making an
indemnification claim under this provision, and waives all rights under this
provision to the extent it has actually received, or had incurred on its behalf,
any such defense and/or indemnification from such supplier insurance. SSA may
further condition its agreement to procure Products from such supplier upon
Primary Customer providing supporting insurance, in amounts, coverage, and with
additional insured endorsements, satisfactory to SSA in its sole discretion.

 

25

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

8.6SSA Indemnity

 

SSA shall protect, defend, indemnify and hold harmless the Primary Customer, the
Licensees, and their respective parent companies, subsidiaries, and affiliates,
as well as the respective officers, agents, and employees of each of them
(hereinafter “Customer Indemnified Parties”) from and against any and all loss,
liability, claims or expense (including reasonable attorney’s fees)
(collectively, “Claims”) arising out of SSA's negligent performance (or failure
of performance) of its obligations hereunder, including, without limitation, any
negligence or willful misconduct of SSA, any of its operating companies or
Distribution Centers, or the officers, agents, and employees of any of them
except to the extent that a Claim is caused by the negligence or willful
misconduct of any Customer Indemnified Party.

 

8.7Primary Customer Indemnity

 

 

Primary Customer shall protect, defend, indemnify and hold harmless SSA and its
respective parent companies, subsidiaries, and affiliates, as well as the
respective officers, agents, and employees of each of them (hereinafter “SSA
Indemnified Parties”) from and against any and all Claims arising out of Primary
Customer's negligent performance (or failure of performance) of its obligations
hereunder, including, without limitation, any negligence or willful misconduct
of Primary Customer, or the  officers, agents, and employees of any of them,
except to the extent that a Claim is caused by the negligence or willful
misconduct of any SSA Indemnified Party.

 

Notwithstanding anything to the contrary set forth herein, SSA hereby waives any
and every claim for recovery by way of subrogation from the Customer Indemnified
Parties in connection with any injury or damage covered by SSA's workers
compensation insurance policy, except to the extent such claim is caused by the
negligence of such Customer Indemnified Party.

 

9.Term and Termination

 

9.1Term

 

The term of this Agreement shall commence as of the Effective Date and, unless
earlier terminated in accordance with Section 9.2, shall continue in full force
for five years ending in December 31, 2017. Thereafter, this Agreement shall
automatically renew if both parties agree in advance for successive renewal
terms of one (1) years each, unless either party notifies the other not less
than 90 days prior to the expiration of the initial or renewal term, as the case
may be, of its intention to terminate this Agreement.

 

26

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

9.2Termination

 

9.2.1 This Agreement may be terminated prior to the end of the term as follows:

 

(a) By SSA or, except as otherwise provided under Section 5.11, by Primary
Customer for failure of the other party to comply with any material provision of
this Agreement within sixty (60) days of such party’s receipt of written notice
describing said failure unless such failure is cured within such sixty (60) day
period;

 

(b) By SSA immediately upon written notice to Primary Customer or any Licensee,
if such entity’s financial position deteriorates materially, determined by SSA
in its sole but reasonable business judgment, or if SSA becomes aware of any
circumstances that, in SSA’s sole but reasonable business judgment, materially
impacts such entity’s ability to meet its financial obligations when due; or

 

(c) By Primary Customer in the event SSA (i) knowingly and intentionally sells
any Inventory marked with Primary Customer’s logo or trademarks to third parties
without Primary Customer’s prior written consent and or (ii) fails to meet
either the Delivery Performance Levels described and under the circumstances,
including cure periods, set forth in 5.11

 

(d) By Primary Customer with respect to the categories of Products purchased by
Jamba Go Locations and or Smoothie Station Locations, upon not less than sixty
(60) days' prior written notice to SSA.

 

(e) By Primary Customer with respect to changes in SSA’s Distribution Centers or
warehouse management systems (“WMS”) where mutual agreement was not reached and
results in significant cost implications for the Primary Customer.

 

9.2.2 Obligations upon Termination. Upon termination or expiration of this
Agreement for any reason, Primary Customer and each Licensee shall fully comply
with all of its respective obligations under this Agreement, including, without
limitation the obligation to pay all invoices at the time they are due. In
addition, Primary Customer will purchase or will cause one or more Licensees or
other third parties to purchase, all remaining Proprietary Products, Designated
Products, and Special Order Products in SSA’s inventory at SSA’s Cost. In such
event, Primary Customer will purchase or cause to be purchased all perishable
Proprietary Products, Designated Products, and Special Order Products within
seven (7) days of the termination of this Agreement and all frozen and dry
Proprietary Products, Designated Products, and Special Order Products within
fourteen (14) days of the termination of this Agreement, and Primary Customer
hereby guarantees payment for such Products purchased by a third party
designated by Primary Customer. Notwithstanding the foregoing, in the event of
contract termination as a result of (e), as indicated above, all commercially
reasonable incremental costs directly incurred due to transitioning to a new
distributor, including, but not limited to, the transfer of product, either
within SSA’s distribution network or to a third party, shall be borne by SSA.
Such costs may include such costs as commercially reasonable costs directly
incurred by Primary Customer to transfer product between stores due to shortages
or pay for additional labor costs in retaining hourly team members to receive
deliveries outside of the delivery window. Such costs do not include indirect or
consequential costs such as claims regarding lost profits

 

27

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

10.Confidential Information

 

Each of SSA and Primary Customer (in context “Recipient”) agrees to keep all
terms of this Agreement and related financial information (“Protected
Information”) confidential, will use Protected Information solely to enable it
to perform its obligations hereunder, and will not disclose any information
concerning this Agreement to any person or entity without the prior express
written consent of the disclosing party (“Discloser”); provided, however, that
Protected Information may be provided (i) by Recipient to those of its employees
who need such information to enable Recipient to perform its obligations
hereunder, (ii) by Recipient to its auditors, consultants and advisors who agree
to keep such information confidential or are otherwise bound to restrictions on
disclosure, (iii) by Primary Customer as to any prospective purchasers of all or
part of its business, provided that such prospective purchasers shall have
executed and delivered a confidentiality agreement in form and substance
approved by SSA, which approval shall not unreasonably be withheld or delayed,
(iv) by SSA to any of its affiliates, or (v) by SSA in enforcing Primary
Customer’s or any Licensee’s payment obligations under this Agreement. Protected
Information shall not include information which (x) is now or hereafter becomes
part of the public domain (y) was received by Recipient from a third party under
no obligation of confidentiality to Discloser or (z) is disclosed by Discloser
to a third party without restriction other than disclosure of the terms of this
Agreement which is not permitted under this clause (z). In the event that such
disclosure is required by applicable law, regulation or court order, Recipient
agrees, if reasonably practicable, to refrain from such disclosure until such
time as Discloser has received written notice with regard to any required
disclosure and Discloser has had a reasonable opportunity to contest the basis
for disclosure and review the content of any disclosure proposed to be made to
any person or entity (provided that notice of the required disclosure is not
prohibited by law).

 

11.Force Majeure

 

SSA shall be excused for delays in performance or failure to perform any of its
obligations hereunder if such delay or failure is caused by reason of labor
disputes, strikes, fire, flood, accident, weather, traffic delays due to
unforeseen circumstances, civil disturbances, war, terrorism (including
bio-terrorism), acts of God, failure of sources of supply, and like causes
beyond the reasonable control of SSA and which by the exercise of reasonable
diligence could not have been prevented; provided, always that the occurrence is
not intentional or deliberately done or brought about for the purposes of
excusing performance under this Agreement (each, a “Force Majeure Event”). In
the event of a Force Majeure Event affecting a Distribution Center, SSA may
provide distribution services to Restaurants from its other distribution
centers, which may or may not be designated as participating Distribution
Centers under this Agreement. In the event that SSA is unable to reasonably
provide such services from its other distribution centers, Primary Customer and
Licensees may purchase Product requirements for their respective Restaurants
from other sources for such periods of time as SSA is unable to perform. SSA
shall use commercially reasonable efforts to remove or avoid any such events and
shall continue performance hereunder as soon as reasonably practicable whenever
such causes are eliminated; provided, however, that if the Force Majeure Event
continues beyond ninety (90) days, Primary Customer shall have the right to
terminate this Agreement.

 

28

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

Primary Customer specifically recognizes and agrees that, if a Force Majeure
Event occurs, which requires deliveries to be made to Restaurants from SSA’s
other distribution centers or which interferes with or prevents the delivery of
Products from designated suppliers to the delivering Distribution Center, the
availability of certain Products (which may include, without limitation,
Proprietary Products and/or Contracted Products) from any source or from the
designated supplier may be significantly and adversely impacted and the delivery
of substitute Products or Products that are obtained from suppliers other than
the previously designated supplier for such Products will be required. Under
such circumstances, notwithstanding any other provision of this Agreement, SSA
shall not be required to credit or reimburse Customers for any increase in the
Cost (and, thus the resulting Sell Price) of the substitute Product over the
originally ordered Product for which such substitution has been made or for any
increase in the Cost (and resulting Sell Price) of the Product delivered over
the amount that would otherwise be charged if the Product were obtained by SSA
from the designated supplier pursuant to a Supplier Agreement.

 

SSA shall use reasonable efforts to remove cause or causes of Force Majeure
Events with reasonable dispatch. In the case of product shortages caused by a
Force Majeure Event, SSA shall continue to supply Primary Customer and Licensees
allocated on no less than a pro rata basis with SSA's other customers as
determined in a reasonable manner and communicated to Primary Customer. If a
Force Majeure Event causes SSA to incur additional costs in order to make its
scheduled deliveries to any Restaurant, then the parties will discuss in good
faith how the additional costs will be allocated. Any additional cost incurred
by SSA to distribute to a Restaurant from a different D.C. outside of that
D.C.’s defined Service Territory, SSA and Primary Customer will work together in
good faith to agree in advance as to the amount of additional charge and the
means of charging for such additional costs (“Force Majeure Surcharge”). If any
Force Majeure Surcharges paid by Primary Customer or Licensees are subject to
payment and/or reimbursement under SSA’s insurance policies, SSA shall so notify
Primary Customer and reimburse Primary Customer and/or Licensees, as applicable,
for any covered Force Majeure Surcharges.

 

 

29

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

12.Distributor’s Cooperative Freight Management Program

 

12.1Freight Program Participation

 

Primary Customer and Licensees shall participate collaboratively in SSA’s
freight management program (the “Freight Management Program”) managed by SSA’s
affiliate, Gampac Express, Inc. (“Gampac”). Primary Customer shall work in good
faith to unbundle supplier delivered pricing in order to create opportunities
for movement of Contracted Products from its suppliers to SSA through the
Freight Management Program for the purpose of attempting to create Freight
Savings that will be shared between Gampac, SSA and Primary Customer according
to the terms of the Freight Program. Gampac will share the carrier freight rates
paid for each of the lanes managed under the Freight Program and the “Freight
Savings” will be calculated as the difference between the carrier quoted freight
rate, including the cost of any cross-docking, backhaul pick-ups and third party
carrier fees (before any quick pay discounts) and the supplier quoted freight
rate. When Customer’s Contracted Products are transported along with products of
other SSA customers on the same carrier load, the Freight Savings shall be
Primary Customer’s pro-rata portion of the total freight savings generated by
that load. Freight Savings do not apply to any Products sold to more than one
customers of SSA that ride together on the same carrier load. Gampac shall have
the right of first refusal to manage, as part of the Freight Management Program,
the movement of all such unbundled freight provided the freight costs proposed
by Gampac are less than or equal to the rates provided by the supplier or such
third party carrier costs that Primary Customer may obtain, with such comparison
including costs in compensation to both Gampac and SSA as part of this freight
share agreement. Gampac may hire SSA to act as carrier when it is commercially
reasonable for SSA to backhaul or otherwise move freight from Primary Customer’s
vendor. In the event that no supplier quoted freight rate exists, there shall be
no Freight Savings available under the Freight Program for that supplier. Any
carrier rates provided to Primary Customer by Gampac are Confidential
Information and shall not be shared with Primary Customer’s suppliers or
otherwise used to undermine Freight Savings.

 

12.2Operation of Freight Program

 

Gampac Express shall bill SSA for freight moved under the program at the freight
rate contractually established between Primary Customer and its supplier. This
freight charge shall in turn be considered SSA’s Freight Cost for purposes of
establishing the Cost of Products. In attempting to maximize Freight Savings,
SSA shall not be obligated to increase the quantity of products ordered and in
no case shall SSA be required to order product quantities in excess of four
week’s supply.

 

30

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

12.3Designation of Lanes In The Freight Management Program

 

When Gampac Express targets a lane for activation they must submit a freight
rate to Primary Customer for approval.  Primary Customer understands that SSA
together with Gampac may change the mode of operation in the course of carrying
out its freight management for any give supplier so as to attempt to minimize
the cost of moving suppliers.  For example Gampac may leverage the freight
movement of other customers’ suppliers together with the freight of Primary
Customer’s suppliers on LTL quantities and leverage Gampac’s various hub
operations.  In the course of so doing, other customers’ supplier quantities may
change or be discontinued or increased.  Therefore, the actual carrier costs of
such freight movement will change throughout the course of the year.  Primary
Customer seeks to gain benefits under the Freight Management Program by allowing
Gampac and SSA the flexibility it needs in continually seeking to achieve, and
share the gains obtained from the lowest actual cost of moving freight. 
Therefore, while the bids by SSA/Gampac are Gampac’s expected actual costs to
which Primary Customer may compare, after adding Gampac and SSA’s shares of the
expected Freight Savings to bids of other outside carriers. Both parties
explicitly understand the actual Freight Savings, carrier costs, cross-docking
fees and management fees may vary in the actual execution of the freight
management.   In particular, Gampac’s carrier costs may vary with changes in
fuel cost indexes per its agreements with its carriers.

 

Primary Customer will work proactively with Gampac to facilitate the transition
and ensure that the time required to transition the lane to the Freight
Management Program shall not exceed four weeks provided such timing is
consistent with Primary Customer’s Directed Pricing process and timing. In
addition, Primary Customer may, from time to time, seek freight rates from
Gampac for lanes from suppliers whose contracts are either new or renewing.
Should Gampac be chosen to control any lane, whether the request was initiated
by either Gampac or Primary Customer, Gampac must commit to the same time frame
for which the supplier provided the original rate.  Should Gampac wish to stop
servicing a lane, Gampac must give primary customer a minimum of 4 weeks’
notice, provided such timing is consistent with Primary Customer’s Directed
Pricing process and timing.

 

12.4Freight Claims or Damage

 

If the damage is determined to be Supplier-caused, Primary Customer will support
SSA in seeking resolution directly with the Supplier. Cargo liability is
exclusively governed by Federal law under 49 USC 14706. If the damage is
carrier-caused, Gampac Express will take all reasonable steps to comply with CFR
49. In the event of an unrecoverable loss, Gampac will allocate expense to the
program. Any such expense allocation will be allocated at the following

 

percentages: Gampac [****]%, SSA [****]%, and [****]% Primary Customer.

31

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

12.5Distribution of Freight Savings

 

The distribution of Freight Savings is made at the purchase order level. The use
of Gampac’s capital (quick pay) to obtain favorable payment terms from its
carriers is not subject to sharing. Gampac Express shall share freight savings
with Primary Customer and with SSA on all proprietary and Primary Customer
Contracted Products only, and the savings will be split as follows:

 

- Primary Customer: [****]

- SSA: [****]

- Gampac Express: [****]

 

Gampac will distribute freight savings quarterly. Payment will be made within 90
days of the close of quarter. Gampac will provide a detailed monthly reporting
showing the shared savings to Primary Customer by supplier.

 

 

13.Perishable Agricultural Commodities

 

This Agreement may cover sales of “perishable agricultural commodities” as those
terms are defined by federal law. Generally, all fresh and frozen fruits and
vegetables, which have not been processed beyond cutting, combining and/or steam
blanching are considered perishable agricultural commodities as are oil blanched
French fried potato products. All perishable agricultural commodities sold under
this Agreement are sold subject to the statutory trust authorized by Section
5(c) of the Perishable Agricultural Commodities Act, 1930 (7 U.S.C. 499e(c)).
The seller of these commodities retains a trust claim over these commodities and
all inventories of food or other products derived from these commodities until
full payment is received.

 

14.ADR; Waiver Of Jury Trial

 

14.1ADR.

 

Except as provided herein, no civil action with respect to any dispute, claim or
controversy arising out of or relating to this Agreement may be commenced until
the matter has been submitted to JAMS for mediation. Either party may commence
mediation by providing to JAMS and or the other party a written request for
mediation, setting forth the subject of the dispute and the relief requested.
The parties will cooperate with JAMS and with one another in selecting a
mediator from JAMS panel of neutrals, and in scheduling the mediation
proceedings. The parties shall engage in mediation of no less than a full day
(i.e., 8 hours on that day). Either party may seek equitable relief prior to the
mediation to preserve the status quo pending the completion of that process.
Mediation shall be held in San Francisco, California if the mediation is
initiated by SSA and in Phoenix, Arizona if the mediation is initiated by
Primary Customer. The costs of JAMS will be shared equally by both parties,
subject to reallocation by the mediator.

 

 

32

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

Nothing herein shall prevent either party from seeking emergency, temporary or
preliminary relief, such as an attachment or temporary restraining order and
preliminary injunction, in a state or federal court of competent jurisdiction.

 

14.2Waiver of Jury Trial Right

 

Each party hereto hereby waives its right to jury trial with respect to any
disputes, claims, or controversies of any kind whatsoever arising with respect
to this Agreement; both parties having submitted to mediation any of such
disputes, claims or controversies as set out above.

 

14.3Attorneys' Fees

 

To the extent the parties fail to resolve any dispute, claim or controversy
arising out of or relating to this Agreement through mediation, if either party
to this Agreement shall bring any judicial action or proceeding for any relief
against the other arising out of this Agreement, the successful or prevailing
party shall be entitled to recover reasonable outside third party attorneys'
fees and other costs incurred in bringing or defending such judicial action or
proceeding and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such judicial action or
proceeding and shall be paid whether or not such action or proceeding is
prosecuted to final judgment. Any judgment or order entered in such action or
proceeding shall contain a specific provision providing for the recovery of
attorneys' fees and costs, separate from the judgment, incurred in enforcing
such judgment. The prevailing party shall be determined by the trier of fact
based upon an assessment of which party’s major arguments or positions taken in
the proceedings could fairly be said to have prevailed over the other party’s
major arguments or positions on major disputed issues. This Section is intended
to be expressly severable from the other provisions of this Agreement, is
intended to survive any judgment and is not to be deemed merged into the
judgment.

 

15.Governing Law

 

This Agreement shall be governed and construed in accordance with the laws of
California.

 

16.Notices

 

All notices required or permitted to be given hereunder shall be in writing and
sent by

(a) United States registered or certified mail, postage prepaid, return receipt
requested, (b) reputable express delivery service, such as Federal Express,
Express Mail, DHL or UPS, addressed to the parties at the addresses specified
opposite their signatures below or (c) confirmed transmission of electronic
mail. All notices shall be deemed to be received as of the date noted on the
receipt or on the confirmation of delivery provided by the delivery service, as
the case may be.

33

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

17.Miscellaneous

 

17.1 Assignment. Primary Customer may not assign this Agreement without the
prior written consent of SSA, except that no consent is required with regard to
a Change in Control event where the resulting company has at least the same net
worth and creditworthiness as the Primary Customer. SSA may not assign this
Agreement without the prior written consent of Primary Customer, which shall not
be unreasonably withheld, provided that SSA may utilize its Distribution Centers
to perform as indicated in this Agreement. Subject to these limitations, this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of each of the parties.

 

17.2 Entire Agreement. The parties expressly acknowledge that (i) this
Agreement, (ii) any separate confidentiality agreement between the parties,
(iii) the customer account application referred to in Section 7.2 hereof and
related agreements and guarantees; and (iv) the Participation Agreements
referred to in Section 1 contain the entire agreement of the parties with
respect to the relationship specified in this Agreement and supersede any prior
arrangements or understandings between the parties with respect to such
relationship.

 

17.3 Amendments. This Agreement may only be amended by a written document signed
by each of the parties.

 

17.4 Insurance. SSA shall carry at its own expense during the entire term of
this Agreement commercial general liability insurance, including Workmen’s
Compensation Insurance and blanket contractual liability coverage, with a
combined single limit of not less than [****] for personal injury and property
damage, which shall be written by an insurance company of an A.M. Best’s rating
of A- or better and naming Jamba Juice Company and its franchisees, as
additional insured on such policy, with proof of such insurance provided to
Primary Customer within thirty (30) days of the date of this Agreement. Any such
policy shall include a provision for thirty (30) days’ written notice to Primary
Customer in the event of any pending material change or cancellation of such
insurance.

 

17.5 Inspection. Prior to the commencement of and at any time during the term of
this Agreement, Primary Customer shall have the right during normal business
hours through one or more of its authorized representatives to inspect the
Inventory and the premises, facilities, procedures and inventories used or to be
used by SSA for the storage, handling and sale of Products. SSA will have a
representative present during any such inspection.

 

17.6 Publicity. No promotional material, advertising, or notice to any third
party (whether written or oral) concerning this Agreement shall be issued,
given, or otherwise disseminated by either party without the prior approval of
the other party.

 

34

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

17.7 Headings. The headings used in this Agreement are inserted only for the
purpose of convenience and reference, and in no way define or limit the scope or
intent of any provision or part hereof.

 

17.8 Unenforceable Terms. Any provision hereof prohibited by law or
unenforceable under any applicable law of any jurisdiction shall, as to such
jurisdiction, be ineffective without affecting any other provision of this
Agreement. To the full extent, however, that the provisions of such applicable
law may be waived, they are hereby waived to the end that this Agreement be
deemed to be a valid and binding agreement enforceable in accordance with its
terms.

 

17.11 Waiver. SSA and Primary Customer each agree that the waiver of any default
under any term or condition of this Agreement shall not constitute any waiver of
any subsequent default or nullify the effectiveness of that term or condition.

 

[SIGNATURE PAGE FOLLOWS]

 

35

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS
OF THIS EXHIBIT. THE COPY FILED HEREWITH MOUNTS THE
INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

Accepted as of the Effective Date.

 

Primary Customer:

 

JAMBA JUICE COMPANY 

 

By:  /s/ James D. White Name: James D. White Title: President and CEO    

 

Notice address:

 

6475 Christie Avenue, Suite 150

Emeryville, CA 94608

Attn.:

With a copy to: Legal Affairs

 

 

 

SYSTEMS SERVICES OF AMERICA

 

By:  /s/ Tim Holland Name: Tim Holland Title: President and CEO    

 

Notice address:

 

[****]

 

 

36

